IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE

   GEORGE A. HENDERSON v. MARILYN JO TUCKER HENDERSON

                   Appeal from the Chancery Court for Williamson County
                             No. 24601, Donald P. Harris, Judge



                  No. M1999-00912-COA-R3-CV - Filed September 14, 2000



                        CONCURRING AND DISSENTING OPINION


I concur with the majority opinion, except on the issue of the wife’s alimony.

               I agree with the majority’s finding that “the Trial Court should have awarded
alimony”. I disagree with the Court’s remanding the case to the Trial Court to determine the nature
and the extent of the alimony award.

                 On appeal to this Court, the parties are entitled to a trial de novo upon the issues
presented, T.R.A.P. Rule 13. In my view, this includes deciding all issues properly before us. In the
interest of avoiding needless litigation and judicial economy, I would not remand but would hold that
the wife is entitled to rehabilitative alimony for a period of four years at $2,000.00 per month. If her
health does not improve to the point where she is employable, the Court may reconsider her need and
the husband’s ability to pay during that time period. See Tennessee Code Annotated §36-5-
101(d)(2).



                                                       ______________________________
                                                       HERSCHEL PICKENS FRANKS, J.